Exhibit 10.51
Severance Plan for U.S. Executive Vice Presidents
As an Executive Vice President, you are entitled to severance benefits in the
event your employment is terminated by Biogen Idec other than For Cause or for
reason of death or Disability (as these terms are defined in the Biogen Idec
2008 Omnibus Equity Plan).
Benefits
Your severance benefits are comprised of (i) a lump sum payment (as calculated
below), (ii) upon completion of the appropriate forms, continuation of your
participation in Biogen Idec’s group medical and dental insurance plans, to the
same extent permitted by COBRA and to the same extent such insurance is then
provided to regular employees of Biogen Idec, including payment by you of a
portion of the insurance premiums (i.e., the “Insurance Benefit”) and (iii) the
reasonable cost of up to nine months of executive-level outplacement services
from a recognized provider of such services, at the expense of Biogen Idec (upon
receipt of appropriate documentation).
The lump sum severance payment is calculated as follows:
[9 + (A x 2.5)] x B = lump sum payment

  where:   A is the number of full years of service with Biogen Idec (but A x
2.5 may not exceed 12), and B is the monthly equivalent of your target annual
cash compensation at the time of your termination (i.e., one-twelfth of the sum
of your then annual base salary plus target annual bonus).

The following are examples of how the lump sum payment and Insurance Benefit
Period are determined:
If your employment with Biogen Idec is terminated after 10 months of employment,
you will receive a lump sum payment equal to nine months of your target annual
cash compensation and continue to participate in Biogen Idec’s group medical and
dental plans for nine months, unless you become eligible to participate in
another employer’s medical and dental plans before that date. COBRA continuation
of medical and dental benefits is available, at your own expense, for an
additional nine months after this nine-month Insurance Benefit Period.
If your employment with Biogen Idec is terminated after five years, you will
receive a lump sum payment equal to 21 months [9+12] of your target annual cash
compensation and continue to participate in Biogen Idec’s group medical and
dental plans for 21 months, unless you become eligible to participate in another
employer’s medical and dental plans before that date.
If at any time within two years following a Corporate Transaction or Corporate
Change in Control (as these terms are defined in Biogen Idec’s 2008 Omnibus
Equity Plan) your employment is terminated by Biogen Idec or the succeeding
corporate entity, other than For Cause or for reason of death or Disability (as
these terms are defined in Biogen Idec’s 2008 Omnibus Equity Plan), or you
experience an Involuntary Employment Action (defined below) and as a result you
terminate your employment with Biogen Idec or the succeeding corporate entity,
then, regardless of the length of your service with Biogen Idec and the
succeeding corporate entity, and in lieu of the formula set forth above, you
will receive a lump sum payment equivalent to 24 months of your target annual
cash compensation at the time of your termination or at the time of a Corporate
Transaction or Corporate Change in Control, whichever is higher. In addition,
you will be entitled to continue participating in Biogen Idec’s group medical
and dental plans for 24 months, unless you become eligible to participate in
another employer’s medical and dental plans before that date. The term
“Involuntary Employment Action” shall have the definition set forth in Biogen
Idec’s 2008 Omnibus Equity Plan, provided, however, that the term “Corporate
Transaction” used in that definition shall be deemed to mean either a Corporate
Transaction or Change in Control, as the case may be, and provided also that
prior to your termination of employment you have notified the Chief Legal
Counsel or the Head of Human Resources of Biogen Idec in writing of the basis
for your Involuntary Employment Action, you have given such notice within one
year of the circumstances giving rise to your Involuntary Employment Action and
Biogen Idec does not cure such circumstances within 30 days after the date of
your notice.

      Effective October 13, 2008   Page 1 of 5

 



--------------------------------------------------------------------------------



 



Severance Plan for U.S. Executive Vice Presidents
Delivery of Benefits
Payment and provision of all the benefits provided under this arrangement are
conditioned on your execution and delivery of all necessary forms and an
irrevocable general release in favor of Biogen Idec, in form and substance
reasonably acceptable to Biogen Idec, with respect to any and all claims
relating to your employment and the termination of your employment with Biogen
Idec. If you retire or voluntarily terminate your employment with Biogen Idec,
or Biogen Idec terminates your employment For Cause or for reason of death or
Disability (as these terms are defined in Biogen Idec’s 2008 Omnibus Equity
Plan), or you do not provide the requisite general release, you will not be
eligible to receive the severance benefits described above.
If all other conditions of this arrangement are met, a lump sum payment (less
applicable taxes and other mandatory deductions as required by law) will be paid
to you following the termination of your employment, no later than the first to
occur of: a) 90 days following your termination of your employment with Biogen
Idec and b) March 15 of the year following the calendar year in which
termination of employment occurs, unless you are a “specified employee” as
defined in Section 409A of the Internal Revenue Code of 1986, as amended (i.e.,
“Section 409A”). (If all preconditions to payment, including the delivery of an
irrevocable general release, are not satisfied prior to the earlier of these two
dates, payment to you may be delayed and you may incur additional tax
liabilities under Section 409A.) If you are a “specified employee”, to the
extent required by Section 409A, payment will not be made to you before the date
which is six months after you “separate from service” (or, if earlier, your date
of death or Disability) unless the payment qualifies as excepted welfare
benefits under Section 409A, does not constitute a “deferral of compensation”
under Section 409A or is otherwise not subject to the requirements of
Section 409A.
The Insurance Benefit will continue until the earlier of (i) the date you become
eligible to participate in the medical and dental insurance plan of another
employer or (ii) the date that is [9 + (A x 2.5)] months, but not more than
21 months (or 24 months in the case of a Corporate Transaction or Change in
Control), following the termination of your employment with Biogen Idec (the
“Insurance Benefit Period”). You will have the right, at your own expense, to
continue your participation in Biogen Idec’s group medical and dental insurance
plans at the expiration of the Insurance Benefit Period, pursuant to the
provisions of COBRA, but only for an 18-month period that will be deemed to have
commenced at the start of your severance.
General
Biogen Idec shall administer and shall have the discretionary authority to adopt
rules for the management and operation of this arrangement, to interpret the
provisions of the arrangement and to construe the terms of the severance
arrangement in its sole discretion. The decision of Biogen Idec, or the duly
authorized delegate, is final and conclusive for all purposes.
The severance arrangement may be amended, modified, suspended or terminated by
Biogen Idec at any time; provided that the severance arrangement may not be
amended or terminated without your written consent for a period of two years
following a Corporate Transaction or a Change in Control.
This arrangement is unfunded. This arrangement will benefit and bind Biogen Idec
and its successors and permitted assigns and you and your heirs, executors and
legal representatives. You do not have any right to transfer or assign your
benefits under this arrangement.
This arrangement shall be construed, administered and enforced according to the
laws of the State of Delaware, except to the extent that such laws are preempted
by the federal laws of the United States of America.

      Effective October 13, 2008   Page 2 of 5

 



--------------------------------------------------------------------------------



 



Severance Plan for U.S. Executive Vice Presidents
Additional Summary Plan Description Information

     
Description
  This document describes a Plan which is subject to the Employee Retirement
Income Security Act of 1974 (ERISA). This document constitutes the Summary Plan
Description (SPD) and Plan Document. Benefit determinations are controlled
exclusively by this SPD and Plan Document.
 
   
Name of Plan
  Severance Plan for U. S. Executive Vice Presidents
 
   
Name and Address of Employer
  Biogen Idec Inc.
Fourteen Cambridge Center
Cambridge, Massachusetts 02142
 
   
Plan Identification Number
  Employer IRS Identification #: 04-3002117
Plan #: 523
 
   
Type of Welfare Plan
  Severance
 
   
ERISA Plan Year Ends
  December 31
 
   
Type of Administration
  The Plan is administered by the Plan Administrator
 
   
Plan Administrator, Name, Address, and Telephone Number
  Biogen Idec Inc. is the Plan Administrator and named fiduciary of the Plan,
with authority to delegate its duties.
Biogen Idec Inc.
Fourteen Cambridge Center
Cambridge, Massachusetts 02142
(617) 679-3400
 
   
Agent for Service of Legal Process on the Plan
  Biogen Idec Inc.
Fourteen Cambridge Center
Cambridge, Massachusetts 02142

 
   
Funding
  This Plan is unfunded
 
   
Appeal Procedures
  You have 180 days from your effective date of termination to file an appeal.
Requests for appeals should be sent to the address specified in the claim
denial. A decision on review will be made not later than 45 days following
receipt of the written request for review. If the Plan Administrator determines
that special circumstances require an extension of time for a decision on
review, the review period may be extended by an additional 45 days (90 days in
total). The Plan Administrator will notify you in writing if an additional
45 day extension is needed.
 
   
 
  If an extension is necessary due to your failure to submit the information
necessary to decide the appeal, the notice of extension will specifically
describe the required information, and you will be afforded at least 45 days to
provide the specified information. If you deliver the requested information
within the time specified, the 45 day extension of the appeal period will begin
after you have provided that information. If you fail to deliver the requested
information within the time specified, the Plan Administrator may decide your
appeal without that information.
 
   
 
  You will have the opportunity to submit written comments, documents, or other
information in support of your appeal. You will have access to all relevant
documents as defined by applicable U.S. Department of Labor regulations. The
review of the adverse benefit determination will take into account all new

      Effective October 13, 2008   Page 3 of 5

 



--------------------------------------------------------------------------------



 



Severance Plan for U.S. Executive Vice Presidents

     
 
  information, whether or not presented or available at the initial
determination. No deference will be afforded to the initial determination.
 
   
 
  The review will be conducted by the Plan Administrator and will be made by a
person different from the person who made the initial determination and such
person will not be the original decision maker’s subordinate.
 
   
 
  A notice that your request on appeal is denied will contain the following
information:
 
   
 
 
•    The specific reason(s) for the determination;
 
   
 
 
•    A reference to the specific Plan provision(s) on which the determination is
based;
 
   
 
 
•    A statement disclosing any internal rule, guidelines, protocol or similar
criterion relied on in making the adverse determination (or a statement that
such information will be provided free of charge upon request);
 
   
 
 
•    A statement describing your right to bring a lawsuit under Section 502(a)
of ERISA if you disagree with the decision;
 
   
 
 
•    The statement that you are entitled to receive upon request, and without
charge, reasonable access to or copies of all documents, records or other
information relevant to the determination; and
 
   
 
 
•    The statement that “You or your plan may have other voluntary alternative
dispute resolution options, such as mediation. One way to find out what may be
available is to contact your local U.S. Department of Labor Office and your
State insurance regulatory agency”.
 
   
 
  Notice of the determination may be provided in written or electronic form.
Electronic notices will be provided in a form that complies with any applicable
legal requirements.
 
   
 
  Unless there are special circumstances, this administrative appeal process
must be completed before you begin any legal action regarding your claim.
 
   
Your Rights Under ERISA
  As a participant in this Plan, you are entitled to certain rights and
protections under the Employee Retirement Income Security Act of 1974 (ERISA).
ERISA provides that all Plan participants shall be entitled to:
 
   
 
 
•    Receive Information About Your Plan and Benefits
 
   
 
 
o   Examine, without charge, at the Plan Administrator’s office and at other
specified locations, all documents governing the Plan, including a copy of the
latest annual report (Form 5500 Series), if any, filed by the Plan with the U.S.
Department of Labor and available at the Public Disclosure Room of the Employee
Benefits Security Administration.
 
   
 
 
o   Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan, including copies of the latest annual
report (Form 5500 Series), if any, and updated Summary Plan Description.
 
   
 
 
o   The Plan Administrator may make a reasonable charge for the copies.
 
   
 
 
o   Receive a summary of the Plan’s annual financial report, if any. The Plan
Administrator is required by law to furnish each participant with a copy of this
summary annual report.
 
   
 
 
•    Prudent Actions by Plan Fiduciaries
 
   
 
 
o   In addition to creating rights for Plan participants, ERISA imposes duties
upon the people who are responsible for the operation of the employee benefit
plan. The people who operate your Plan, called “fiduciaries” of the Plan, have a
duty to do so prudently and in the interest of you and other Plan participants
and beneficiaries. No one, including your Employer or any other person, may fire
you or otherwise discriminate against you in any way to prevent you from
obtaining a benefit or exercising your rights under ERISA.

      Effective October 13, 2008   Page 4 of 5

 



--------------------------------------------------------------------------------



 



Severance Plan for U.S. Executive Vice Presidents

     
 
 
•    Enforce Your Rights
 
   
 
 
o   If your claim for a benefit is denied or ignored, in whole or in part, you
have a right to know why this was done, to obtain copies of documents relating
to the decision without charge, and to appeal any denial, all within certain
time schedules.
 
   
 
 
o   Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of Plan documents or the latest annual report
from the Plan and do not receive them within 30 days, you may file suit in a
federal court. In such a case, the court may require the Plan Administrator to
provide the materials and pay you up to $110 a day until you receive the
materials, unless the materials were not sent because of reasons beyond the
control of the Plan Administrator.
 
   
 
 
o   If you have a claim for benefits that is denied or ignored, in whole or in
part, you may file suit in a state or federal court. If it should happen that
Plan fiduciaries misuse the Plan’s money, or if you are discriminated against
for asserting your rights, you may seek assistance from the U.S. Department of
Labor, or you may file suit in a federal court. The court will decide who should
pay court costs and legal fees. If you are successful, the court may order the
person you have sued to pay these costs and fees. If you lose, the court may
order you to pay these costs and fees, if, for example, it finds your claim is
frivolous.
 
   
 
 
•    Assistance with Your Questions
 
   
 
 
o   If you have any questions about your Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration.
 
   
Other Rights
  The Plan Administrator, as fiduciary for the Plan, is entitled to legal and
equitable relief to enforce its right to recover any overpayments to you under
this Plan. This right of recovery is enforceable but will not exceed the
benefits paid you. You agree that the Plan Administrator has a lien over such
sources of income until any overpayments have been recovered in full.
 
   
Discretionary Acts
  The Plan Administrator has discretionary authority to interpret the Plan and
to make benefit determinations under the Plan. The Plan Administrator may act
directly or through its employees and agents or further delegate their authority
through contracts, letters or other documentation or procedures to other
affiliates, persons or entities.
 
   
 
  Once you are deemed to have exhausted your appeal rights under the Plan, you
have the right to seek court review under Section 502(a) of ERISA of any benefit
determinations with which you disagree. The court will determine the standard of
review it will apply in evaluating those decisions.

      Effective October 13, 2008   Page 5 of 5

 